Citation Nr: 1730255	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-33 631 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to August 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, rated 30 percent.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  

The Veteran contends that his PTSD symptoms have worsened since he was last examined by VA.  His most recent VA psychiatric examination was in May 2013 (more than four years ago).  He contends that the rating assigned does not reflect his current PTSD symptoms.  At the May 2015 Board hearing, he testified that he had been domiciled by VA and reported extensive treatment at the Coatesville VA Medical Center (MC).  He testified he has panic attacks approximately once a week, is starting to lose short and long term memory, lacks motivation, gets along with his sister but has no friends or other social relationships, had difficulty following instructions he did not like at work, he has had suicidal and homicidal ideation, takes VA-issued medication twice daily, and sees a VA doctor for PTSD at least once a month.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, a contemporaneous examination is necessary.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record; specifically, the Veteran contends that he is unemployable due to PTSD.  The matter of entitlement to TDIU has not been developed or adjudicated by the AOJ.  Therefore, this must be done on remand.

Updated records of VA evaluations or treatment the Veteran received for PTSD are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all outstanding (updated to the present) clinical records of VA evaluations and/or treatment the Veteran has received for PTSD, particularly of his evaluations and treatment at the Coatesville VAMC.

2.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his PTSD.  The Veteran's entire record should be reviewed by the examiner in connection with the examination (and the examiner should have available for review 38 C.F.R. §§ 4.126, 4.130, i.e., the portions of VA's Rating Schedule pertaining to the rating of psychiatric disability).  The examiner should describe all symptoms of the PTSD (and their impact on occupational and social functions) in detail.  The examiner should specifically note the presence (and frequency/severity) or absence of each symptom listed in the criteria for a 50 percent or higher schedular rating, as well as any symptoms of similar gravity found not listed in the rating criteria.  The examiner should opine as to whether the Veteran's (diagnosed but not acknowledged as part of the service-connected disability entity) cyclothymic disorder is related to his PTSD, if not whether any symptoms found are entirely attributable to the cyclothymic disorder entirely distinct from the service-connected PTSD.  The examiner should opine regarding the impact the Veteran's service-connected psychiatric disability has on functioning, and particularly occupational functioning.  Is the Veteran precluded by his service connected psychiatric disability from participating in regular substantially gainful employment consistent with his education and experience.  If not, please provide some examples of the types of employment that remain feasible despite the PTSD.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record; arrange for any further development indicated; and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC); afford the Veteran and his representative opportunity to respond; and return the case to the Board.

4.  The AOJ should also fully develop and adjudicate the matter of entitlement to a TDIU rating.  If that benefit is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, that matter should also be returned to the Board.  [The Veteran is advised that this matter will not fully be before the Board unless he initiates, and perfects, an appeal of a negative determination by the AOJ.]

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

